Citation Nr: 1629839	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  08-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected tinea versicolor.  

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left second metatarsal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the claims on appeal are decided.

A.  Additional Medical Records

In December 2011, the Board remanded the claims on appeal for additional development.  In its remand directives, the Board instructed the RO/AMC to contact the Veteran and request that he complete an authorization for VA to obtain records of his treatment by private dermatologist Dr. Gross.  The Board also indicated that, if the Veteran failed to complete the necessary authorization, he should be notified that he may obtain the records and submit them himself.

In an April 2012 notice letter, the RO provided the Veteran with instructions for completing the authorization form (VA Form 21-4142) that would allow VA to obtain records of his treatment with Dr. Gross.

The Veteran submitted an authorization form dated May 3, 2012, which was received at the RO on May 21, 2012.  Although the Veteran did not provide the appropriate authorization to allow VA to obtain his treatment records with Dr. Gross, he did indicate that he received treatment from the Danville VA Clinic, located at 705 Piney Forest Road in Danville, Virginia, and that this location was a source of medical information regarding the treatment of his service-connected disabilities on appeal.

A review of the record reveals that no medical evidence has been obtained from the "Danville VA Clinic" (also known as the Danville Community Based Outpatient Clinic (CBOC)).   

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with appellate review.  See 38 C.F.R. § 3.159(c)(1) (2015); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Furthermore, records in federal custody are deemed constructively part of the file, even if not physically present, and VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, the RO or AMC must attempt to obtain and associate with the record copies of all available VA treatment records from the Danville CBOC, under the operational authority of the Salem VA Medical Center.  Additionally, the RO or AMC should obtain any available updated treatment records from other VA facilities that treated the Veteran since 2006.  Finally, the RO or AMC should give the Veteran another opportunity to provide the appropriate authorization to obtain the records of his treatment with Dr. Gross.  

B.  New VA Examinations

In August 2015, the Board remanded the issues on appeal after determining that additional examinations were needed to assess the current level of severity for Veteran's service-connected tinea versicolor and service-connected residuals of a left second metatarsal fracture.  In its August 2015 remand directives, the Board observed that the Veteran was last afforded VA examinations of his skin and of his left foot in June 2012.  The Board further acknowledged the assertions made by the Veteran and his representative suggesting that the severity of his service-connected disabilities had progressively increased since he was last examined.  Given the Veteran's assertions that his service-connected skin and left foot disabilities had worsened, and because four years had passed since the Veteran was last evaluated, the Board found it necessary to provide the Veteran with contemporaneous examinations to assess the current nature and severity of his service-connected disabilities on appeal.  Thus, the Veteran's increased rating claims were remanded back to the RO. 

In October 2015, the RO attempted to schedule the Veteran for VA skin and foot examinations.  The examination requests were initiated by the RO on October 15, 2015.  On October 16, 2015, the RO sent the Veteran an appropriate notification letter advising him that he would be contacted by the nearest VA medical facility and that an examination of his service-connected disabilities would be scheduled.  The letter stated, "If you can't keep the appointment or want to be re-scheduled, contact the medical facility on the appointment notice as soon as possible."  The letter also clearly indicated that, "[w]hen a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied."  The letter provided examples of good cause which included, but were not limited to, illness or hospitalization and death of a family member.  

On November 2, 2015, the scheduled VA skin and foot examinations were cancelled after the Veteran failed to report for his appointments.  In November 2015, the RO readjudicated the issues on appeal and sent a supplemental statement of the case (SSOC) to the Veteran at his address of record.  In the SSOC, the RO explained to the Veteran that he had been scheduled for comprehensive VA medical examinations but had failed to report to the VA Medical Center.  The RO also indicated that the Veteran had not shown good cause for missing these examinations and that the resulting evidence, which might have been material to the outcome of his claims, could not be considered. 

When a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2015). 

To date, the Veteran has not offered any reason for failing to report for the examinations nor has he provided any response to the November 2015 SSOC which discussed the consequences of missing the scheduled VA examinations.  Although the Veteran received proper notice and then failed to report to the scheduled VA examinations without good cause, the Board observes that the medical findings from these missed examinations may have helped the Veteran substantiate his claims on appeal.  Because the issues on appeal are being remanded to obtain private and VA treatment records, the Veteran should be afforded one final opportunity to be scheduled for the appropriate examinations to evaluate the current severity of his service-connected tinea versicolor and residuals of a left second metatarsal fracture.  The Veteran is reminded that VA's duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, if he fails to report for these scheduled VA examinations, the Board will rate the Veteran's disabilities according to the evidence of record.  38 C.F.R. § 3.655(b) (2015).  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including all available VA treatment records from the Danville CBOC, under the operational authority of the Salem VA Medical Center.   Additionally, the RO or AMC should obtain any available updated treatment records from other VA facilities that treated the Veteran since 2006.  Finally, the RO or AMC should give the Veteran another opportunity to provide the appropriate authorization to obtain the records of his treatment with Dr. Gross.  If authorization is given, the RO/AMC must procure those records.  All reasonable attempts should be made to obtain such records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  The Veteran should then be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected tinea versicolor.  The Veteran's electronic claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's tinea versicolor.  The examiner should specifically note the percentage of the entire body, and the percentage of exposed areas, affected by this condition.  The examiner should also note whether systemic therapy, such as corticosteroids or other immunosuppressive drugs, have been required in the last 12 months, and if so, the frequency of use.  

Finally, the examiner should indicate whether the Veteran's tinea versicolor has resulted in disfigurement of the head, face or neck.  If so, the examiner must describe what factors led to this conclusion.  

The Veteran's lay assertions must be considered and discussed, and the examiner must provide a complete rationale for any opinion offered.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected left second metatarsal fracture residuals.  The Veteran's electronic claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's left second metatarsal fracture residuals.  The examiner should also opine as to whether the Veteran's symptomatology is best described as "moderate," "moderately severe" or "severe."  

The Veteran's lay assertions must be considered and discussed, and the examiner must provide a complete rationale for any opinion offered.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Thereafter, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




